Filed By Merix Corporation Pursuant to Rule 425 Under the Securities Act of 1933 And Deemed Filed Pursuant to Rule 14a-12 Under the Securities Exchange Act of 1934 Subject Company: Merix Corporation Commission File No. 1-33752 Ladies and Gentlemen, I realize that the news last week regarding our pending merger with ViaSystems has caused a great deal of conversation in the hallway and I am sure at home. I wanted to make sure we were very clear regarding the how we need to conduct ourselves over the next 60 to 90 days. I want to start by reminding you that ViaSystems and Merix Corporation are still competitors and will continue to be until this transaction is finished. Remember, our shareholders can still say they do not support this merger in which case the merger will not occur. Here are some simple guidelines I would like you to follow until you hear from me that the merger is complete: ØTherefore, there can not be any discussions with ViaSystems , their representatives (sales people, lawyers, etc…), suppliers, and customers about any information we consider proprietary or confidential. If you are asked to supply any information please notify me directly! ØIn our day to day decisions, we need to run the business for Merix; not the new combined Company. Do not try to second guess how the combined company will change your role! There is no merger until you hear it from me!!! ØFocus on doing what you do best…building great circuit boards for Merix Corporation! While I do believe this merger is a great opportunity for all involved, it has not happened yet! Best Regards, Michael Burger President and CEO Merix Corporation Forward-Looking Statements Certain statements in this communication may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such statements relate to a variety of matters, including but not limited to: the operations of the businesses of Viasystems and Merix separately and as a combined entity; the timing and consummation of the proposed merger transaction; the expected benefits of the integration of the two companies; the combined company’s plans, objectives, expectations and intentions and other statements that are not historical fact. These statements are made on the basis of the current beliefs, expectations and assumptions of the management of Viasystems and Merix regarding future events and are subject to significant risks and uncertainty. Investors are cautioned not to place undue reliance on any such forward-looking statements, which speak only as of the date they are made.
